Citation Nr: 0736984	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
swelling of the hands.  

2.  Entitlement to service connection for swelling of the 
hands.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from May 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for swelling of the hands.  


FINDINGS OF FACT

1.  The RO denied service connection for swelling of the 
hands in August 1993.  The veteran was notified of this 
decision that month but did not appeal.  Thus, the decision 
became final.

2.  Evidence received since the denial of service connection 
for swelling of the hands in August 1993 relates to a 
previously unestablished element necessary to substantiate 
the claim.

3.  Current swelling of the hands is attributable to a 
diagnosed illness and is not of service origin.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying service 
connection for swelling of the hands is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002).

2.  Evidence received since the August 1993 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Any current bilateral hand disability was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the question of whether new and material evidence has been 
submitted, further assistance is not required to substantiate 
that element of the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

A February 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.

The February 2003 letter did not explicitly tell the veteran 
to submit all relevant evidence in his possession.  The 
letter did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence and that 
it was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against this claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement. If no notice of 
disagreement is received the decision becomes final.  38 
U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  See 70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 
38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The RO denied service connection for swelling of the hands in 
August 1993.  The veteran was notified of this decision later 
that month and did not appeal.  Thus, the decision became 
final.

The basis for the denial was that the veteran had no 
complaints at discharge and no objective medical findings of 
bilateral hand disability at the time of his October 1992 VA 
examination.  

Evidence received subsequent to the August 1993 VA 
examination includes the results of two VA examinations.  At 
the time of a December 2004 VA examination, the veteran was 
diagnosed as having rheumatoid arthritis and at the time of a 
February 2005 VA examination, the veteran was diagnosed with 
arthralgia, with veteran's reports of swelling, and possible 
rheumatoid arthritis.  

The results of the VA examinations demonstrate objective 
medical findings of a disability of the hands.  At the time 
of the August 1993 decision there was no specific evidence on 
this element.  As such, this constitutes new and material 
evidence.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).

As new and material evidence has been submitted, the claim 
has been reopened.

Merits

Throughout the course of this appeal the veteran has made 
arguments and presented evidence on the merits of his claim.  
He also had the opportunity to offer testimony on the merits 
at a September 2004 hearing.  There is, therefore, no 
prejudice in proceeding to decide the claim on the merits.  
Bernard v. Brown, 4 Vet App 384 (1993).

The veteran's service medical records reveal that he was seen 
in November 1991 with complaints of swelling of the left hand 
since the morning.  The veteran reported that he had had 
swelling of the right elbow and right hand approximately one 
day earlier.  Physical examination performed at that time 
revealed no erythema or edema.  There was positive joint pain 
to the 1st joint space 3rd digit with palpation and movement.  
The veteran had full range of motion but a decrease in grip 
strength.  A diagnosis of arthralgia was rendered.  

No further complaints were noted in service.  At the time of 
the veteran's January 1992 service separation examination, 
normal findings were reported for the upper extremities.  On 
his service separation report of medical history, the veteran 
checked the "yes" box when asked if he had or had ever had 
painful or swollen joints.  In the "notes" section of the 
report, the veteran was noted to have had a couple of 
episodes of swollen joints (hands and fingers) and was 
evaluated by a civilian physician.  The veteran had no 
complaints and was found not to have any residual effects.  

At an October 1992 VA examination, the veteran reported 
swelling of the fingers of both hands and throughout the 
dorsum.  He stated that this occurred primarily after working 
hard and lifting.  The veteran noted that activities such as 
cutting the grass would cause his hands to swell.  With the 
swelling, he noticed a mild decrease in the ability to 
perform a complete grip due to tension, although he denied 
any specific muscle weakness or loss of sensation in his 
finger tips.  He had had no previous surgeries or studies 
done on his hands.  

Evaluation of the left hand failed to reveal any swelling.  
The veteran had normal appearing intrinsic musculature.  He 
had full function and was able to maintain a full grip.  The 
veteran also had normal sensation without any radial, ulnar, 
or median nerve deficits.  There was negative Tinel's at the 
wrist and negative Phalen's.  

Private treatment records obtained in conjunction with the 
veteran's claim reveal that in February 2002, he was seen 
with complaints of a swollen left hand.  X-rays taken at that 
time were negative.  At the time of a February 2002 follow-up 
visit, the veteran's hand was noted to be better.  

At the time of a February 2003 VA examination, the veteran 
complained of swelling in his hands, especially in the wrists 
and the joints of the hands.  He reported that this occurred 
at least once every week and that this used to occur 
approximately every three months when he was in the Navy.  He 
indicated that this was usually associated with morning 
stiffness.  

Physical examination revealed that reflexes were normal and 
equal, bilaterally.  Tone and power were also normal and 
equal, bilaterally.  Examination of both wrists, the proximal 
interphalangeal joint, and the metacarpal joints did not 
reveal any tenderness, and there was no swelling of any the 
above joints.  A diagnosis of possibility of rheumatoid 
arthritis with history of morning stiffness and swelling of 
the wrists and proximal joints of the hands, although no 
evidence of any ulnar deviation or any other signs of 
rheumatoid arthritis on physical examination, was rendered.

At the time of a November 2003, VA aid and attendance 
examination, the veteran reported having swelling of the 
hands and fingers in the morning.  

In his July 2004 substantive appeal, the veteran stated that 
while aboard the USS Detroit, he had to carry heavy machinery 
and fuel lines which caused problems with his hands.  

The veteran was afforded an additional VA examination in 
December 2004.  At the time of the examination, the veteran 
indicated that he was being followed by several private 
physicians for rheumatoid arthritis with a positive RAF 
factor per the veteran's report.  The examiner noted that the 
file was reviewed and that a November 1991 report indicated 
that the veteran had swelling of his left hand long finger 
metacarpophalangeal joint, which was diagnosed as arthralgia.  
He was prescribed pain inflammatories and Lortab at that 
time.  The examiner further observed that the veteran had no 
objective findings with regard to his left hand at the time 
of his October 1992 VA examination.  

The examiner noted that the veteran was right hand dominant 
and that he complained of bilateral hand swelling with cold 
and wet weather.  He had difficulty with fine motor 
activities such as buttoning his shirt, writing, and 
repetitive keyboarding.  He reported having swelling across 
his knuckles, bilaterally.  

Physical examination revealed 270 degrees arc-of-motion of 
his fingers for both hands.  There was also 90 degrees of 
metacarpophalangeal joint (MCP) range of motion from his 
index finger to his small finger, bilaterally.  The veteran 
also had 90 degrees of peripheral interphalangeal joint (PIP) 
and distal interphalangeal (DIP) joint motion.  Grip strength 
was 5/5 and there was no swelling of the hands at the time of 
the examination.  A diagnosis of rheumatoid arthritis with 
mild involvement of both hands was rendered.  He observed 
that the first episode was diagnosed in 1991.  The examiner 
stated that he did not believe that it was as likely as not 
that the 1991 arthralgias with swelling represented the 
initial event of an inflammatory arthropathy of the hands.  

The examiner noted that at the time of the examination, the 
veteran showed very mild involvement and no day to day 
residual deficit.  He indicated that though it was as likely 
as not that the veteran had flare-ups which exacerbated his 
range of motion, he could not estimate them at this time as 
he was seeing the veteran on a good day.  

The veteran was afforded an additional VA examniantion in 
February 2005.  The examiner noted that he had reviewed the 
claims folder.  He observed that there were two dates in 
November 1991 when the veteran was seen for swelling of the 
left hand.  The examiner further observed that private 
medical records revealed elevated uric acid levels but there 
did not appear to be any rheumatoid tests.  

The examiner indicated that the veteran gave a history of the 
onset of swelling of the hands in 1990.  He related this to 
working aboard ship with a small jack hammer.  From that time 
forward, about once or twice a month, he would have swelling 
of the hands relieved by some medication.  The veteran could 
not name the medication.  The veteran indicated that about 
two year ago he began having increased frequency in the 
swelling of the hands.  At that point, the swelling would 
occur every few days.  He reported that he was started on 
medication that had helped his hands so that he would now 
have swelling only three to four times per month, lasting two 
to three days at a time.  

The veteran did admit to morning stiffness and stated that it 
took until 1:00 or 2:00 PM to get maximum improvement.  He 
complained of swelling and pain in the metacarpophalangeal 
joints, the proximal interphalangeal joints, and the wrists, 
bilaterally.  The examiner noted that there was no 
documentation in the file that any physician or examiner had 
actually observed the swelling.  The veteran denied anything 
that sounded like rheumatoid nodules.  He noted that the 
veteran reported that rheumatoid blood tests through his 
private physician had been positive.   

The examiner indicated that the veteran was not currently 
working and that he had stopped working because of low back 
pain.  At the time he last worked, he was loading and 
unloading trucks.  He observed that other than having 
difficulty buttoning buttons, this process had not affected 
the veteran's activities of daily living.  

Physical examination of the hands revealed no swelling.  The 
joints of the hand ranged normally and there were no 
deformities.  There was no pain on ranging of the hands.  He 
could touch his fingers tip to tip and could bring his 
fingers to the palms normally.  He also had good grip, 
bilaterally.  

X-rays of both hands showed some old traumatic changes but 
were otherwise normal.  Rheumatoid arthritis test was 31.9 
which was elevated (normal being negative to 20).  
Sedimentation rate was normal at 5 mm/hr.  Serum uric acid 
was 8.5 mg percent, which was above normal.  Diagnoses of 
arthralgias with veteran's report of swelling, but not 
documentation of swelling being witnessed by a physician, and 
rheumatoid arthritis, a possibility but diagnosis not 
definitively made, were rendered.  

The VA examiner could not identify any disability which was 
at least as likely as not due to swelling of the left hand in 
the military service.  He opined that if the veteran did 
indeed have rheumatoid arthritis at present, it would be 
unlikely that he would have shown signs of it some 13 or 14 
years ago, given his current findings.  

It is unclear from the record whether the veteran is a Gulf 
War Veteran for purposes of the presumptions contained in 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The veteran has not 
reported service in the Persian Gulf, and available records 
do not confirm such service.  In any event, as discussed 
below, those presumptions could not lead to the grant of 
service connection even if applicable.

The weight of the evidence is that the veteran's disability 
is diagnosed as rheumatoid arthritis, thus it is not an 
undiagnosed illness.  The veteran appears to concede as much, 
and the recent lab studies and examination results appear to 
confirm this diagnosis.  

Rheumatoid arthritis is not listed among the medically 
unexplained chronic multi-system illnesses recognized by VA, 
nor has VA determined by regulation that rheumatoid arthritis 
warrants a presumption of service connection in Persian Gulf 
veterans.  38 C.F.R. § 3.317(a)(2).  Thus, the claimed 
disability is not a "qualifying chronic disability" and 
presumptive service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 is not warranted.

Assuming for the sake of argument that the swelling was due 
to an undiagnosed illness, the evidence does not show that it 
is present to a compensable degree.  All reported findings 
are to the effect that there is no limitation of motion, 
pain, or other functional limitations.  See 38 C.F.R. Part 4 
(2007).

Turning to the elements necessary to establish service 
connection for a diagnosed disease or disability, the service 
medical records provide evidence of a disease or injury in 
service.  

The current findings of rheumatoid arthritis/arthralgias 
satisfy the requirement that there be a current disability.

The evidence is, however, against a finding that the current 
disability is related to service.  The December 2004 VA 
examiner, following a thorough examination of the veteran and 
comprehensive review of the claims folder indicated that he 
did not believe that it was as likely as not that the 1991 
arthralgias with swelling represented the initial event of an 
inflammatory arthropathy.  The February 2005 VA examiner, 
following a comprehensive examination of the veteran and 
thorough review of the claims folder, indicated that he could 
not identify any disability which was at least as likely as 
not due to swelling of the left hand in military service.  
Moreover, he noted that if the veteran did indeed have 
rheumatoid arthritis at the present time, it was unlikely 
that he would be showing signs of it some 13 or 14 years 
earlier given his current findings.  

The Board notes that the veteran has reported a continuity of 
symptomatology since the onset of symptoms in service.  In 
some cases a continuity of symptomatology can provide the 
necessary nexus between current disability and service.  Barr 
v. Nicholson, 21 Vet App 303 (2007).  In this case, however, 
the veteran would need medical expertise to be able to say 
that his symptoms were manifestations of the currently 
diagnosed rheumatoid arthritis.  Moreover, the evidence is 
against a finding that there has been a continuity of 
symptomatology.  The evaluations in service, including at the 
time of his separation from service, show that the symptoms 
had not continued.  This evidence is more probative than 
recollections made years after the events in question.  

As the evidence is against a link between the current 
disability and service, the preponderance of the evidence is 
against the claim of service connection for swelling of the 
hands, the benefit of the doubt doctrine is not applicable, 
and the claim is denied.


ORDER

New and material evidence having been received, the claim for 
service connection for swelling of the hands is reopened.

Service connection for swelling of the hands is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


